Opinions of the United
1995 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-21-1995

United States v King
Precedential or Non-Precedential:

Docket 93-2087




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1995

Recommended Citation
"United States v King" (1995). 1995 Decisions. Paper 113.
http://digitalcommons.law.villanova.edu/thirdcircuit_1995/113


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1995 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
        UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT
              ___________________

             NOS. 93-2087, 93-2088
              ___________________

          UNITED STATES OF AMERICA,

                           Appellee

                       v.

                 JOCKO KING,

                        Appellant
    ______________________________________

On Appeal From the United States District Court
   For the Eastern District of Pennsylvania
     (D.C. Cr. Nos. 92-632-1 and 93-40-08)
    _______________________________________

            Argued:   March 9, 1995

 Before: BECKER, SCIRICA, Circuit Judges, and
                                   298
         WOOD, Senior Circuit Judge

        (Opinion Filed April 26, 1995)

          WILLIAM T. CANNON, ESQUIRE (ARGUED)
          25450 PSFS Building
          12 South 12th Street
          Philadelphia, PA    19107

          Attorney for Appellant

          MICHAEL R. STILES, ESQUIRE
          United States Attorney
          WALTER S. BATTY, JR., ESQUIRE
          United States Attorney
          WILLIAM C. NUGENT, ESQUIRE (ARGUED)
          United States Attorney
          Room 1250
          615 Chestnut Street
          Philadelphia, PA

           Attorneys for Appellee
          __________________________



                       1
                     ORDER AMENDING OPINION
                   __________________________


          The opinion in the above-captioned case filed April 26,

1995 is amended as follows:

          1.   On page 6, Part III, line 1, replace the word

"judge" with the word "court".

          2.   On page 6, Part III, line 4, replace the word

"required" with the word "contemplated".

          3.   On page 6, Part III, line 6, delete the word

"Moreover," and replace the word "the" with "The".
                                 BY THE COURT:



                                 /s/ Edward R. Becker
                                         Circuit Judge

DATED: July 21, l995
   298
     The Honorable Harlington Wood, Jr., United States Senior
 Circuit Judge for the Seventh Circuit, sitting by designation.




                                 2